Citation Nr: 0731855	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to May 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found the veteran had not submitted 
new and material evidence sufficient to reopen the veteran's 
claim.  The veteran testified at a hearing in August 2007 
before the undersigned Veterans Law Judge.

The issue of entitlement to service connection is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An October 1968 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
mental disorder, referred to as a nervous disorder, was not 
appealed and became final.

2.  A medical statement from a private provider that the 
veteran's condition detoriorated after leaving the service is 
evidence relating to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
disorder.


CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for a mental disorder has 
been presented and the claim may be reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a pre-existing mental disorder was 
permanently aggravated by his time in service. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A veteran 
attempting to reopen a previously adjudicated claim must be 
notified of the elements of his claim and of the definition 
of "new and material evidence."  Notice must be given of 
precisely what evidence would be necessary to reopen a claim, 
depending upon the basis of any previous denial of the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here the Board is granting the veteran's request to reopen 
the claim for service connection for a seizure disorder, and 
no further discussion of the VCAA under the Kent standard is 
required.  The reopened claim for service connection for a 
mental disorder is discussed in the REMAND portion of this 
decision.

New and Material Evidence to Reopen the Claims

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

VA records and private medical records have been submitted, 
including a 1969 opinion of a private provider that the 
veteran's condition had deteriorated following his service.  
This evidence was not previously submitted, and is therefore 
"new."  As the evidence relates to aggravation, a fact not 
previously established, it is considered "material."  New and 
material evidence has therefore been submitted, and the claim 
for service connection for a mental disorder is reopened.  
Here, the Board finds that development is complete and the 
Board can therefore make a decision on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

The claim for service connection for a mental disorder is 
reopened.


REMAND

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the veteran in the 
procurement of pertinent treatment records and service 
records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It appears 
that many of the veteran's treatment records are not yet 
associated with the claims file.  These include records from 
the Central State Hospital in Milledgville, Georgia, where 
the veteran was a patient from April 1961 to May 1962, prior 
to being drafted into service.  The veteran has also reported 
treatment at Lenwood Hospital shortly after service and 
stated in his hearing that there are private records from the 
1960s.  The veteran should be asked to clarify where these 
records are from and VA should obtain them.  The veteran was 
also treated at the VA facility in Augusta, Georgia, in the 
1970s and 1980s, but it appears that the records from this 
facility are still incomplete.

The veteran's service personnel file is not yet associated 
with the claims file.  This may contain additional 
information on his mental state at the time of discharge.  A 
request for these records should be submitted to the National 
Personnel Records Center in St. Louis, Missouri.

Once the above development is complete, the veteran should be 
afforded a VA examination to address the question of whether 
a pre-existing mental disorder was permanently aggravated in 
service, beyond the natural progression of the disease.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

In particular, the notice should advise 
the veteran that he should submit any 
medical records showing that his mental 
disorder permanently became worse as a 
result of service.

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  A request for the veteran's service 
personnel file, in addition to any 
other available service medical 
records, should be submitted to the 
NPRC.  These records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to obtain them 
should be associated with the claims 
file.

3.  The veteran's records from Central 
State Hospital in Milledgville, 
Georgia, from 1961 and 1962, should be 
obtained.  If these records cannot be 
obtained, evidence of attempts to 
obtain them should be associated with 
the claims file.

4.  The veteran's records from Lenwood 
Hospital should be obtained.  If these 
records cannot be obtained, evidence of 
attempts to obtain them should be 
associated with the claims file.

5.  The veteran's complete VA treatment 
records from the VA facility in 
Augusta, Georgia, including records 
from the 1970s and 1980s, should be 
obtained.  If these records cannot be 
obtained, evidence of attempts to 
obtain them should be associated with 
the claims file.

6.  The veteran should be asked to 
identify any other medical facility at 
which he was treated and VA should 
obtain these records.  If these records 
cannot be obtained, evidence of 
attempts to obtain them should be 
associated with the claims file.

7.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, the 
entire claims file must be made available 
to a VA psychiatrist.  Pertinent documents 
therein, including service medical records 
and any private medical records, should be 
reviewed.  The psychiatrist or 
psychologist should offer an opinion as to 
whether any current mental disorder is due 
to any disease that was incurred in or 
aggravated by the veteran's service.  The 
examiner should comment on whether the 
veteran's current mental disorder pre-
existed service, and if so, whether it 
increased in severity during active 
service.  If there was a measurable 
increase in severity, the examiner should 
opine as to whether the permanent increase 
in severity was due to the natural 
progression of the disability.

The examiner should provide a rationale 
for all opinions expressed.

8.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


